Frankenthaler, J.
This is a Schackno proceeding for the reorganization of series N-83 of guaranteed mortgage certificates issued by the New York Title and Mortgage Company. The certificates represent a participating interest in a single first mortgage on property at the southwest corner of Lexington avenue and Thirty-second street, New York city. There are 230 certificates outstanding in the aggregate principal sum of $629,100. In addition the title company has an interest of $4,900 in the mortgage. The proposed plan for the appointment of a specified trustee will be modified so as to make it identical with the plan approved by *865the court in connection with series BX-19 (154 Misc. 447). The provision for the appointment of a specified trustee will be eliminated, and the certificate holders permitted to elect a trustee or express a preference, if they so desire, for the appointment of a trustee by the court. Settle order and plan on three days’ notice.